Dismissed and Memorandum Opinion filed January 8, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-01013-CV

                       MICHAEL ALDOUS, Appellant

                                        V.
  ERIC BRUSS, SILVIA SANDOVAL, DEBBIE AND DALE O'CONNOR,
                          Appellees

                    On Appeal from the 10th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 11-CV-0824

                 MEMORANDUM                     OPINION


      This appeal is from a judgment signed October 30, 2012. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On November 30, 2012, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Frost, Jamison, and McCally.




                                         2